Order entered October 31, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00719-CV

  PATRICIA MONZINGO, INDIVIDUALLY AND AS NEXT FRIEND OF
     W.J. M., A MINOR, AND MADISON MONZINGO, Appellants

                                         V.

  JOHN WOODROW FLORIES, SOUTHWESTERN BELL TELEPHONE
   COMPANY, A T&T COMMUNICATIONS OF TEXAS, LLC, AT&T
                  CORP., ET AL., Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-06028

                                     ORDER

      The clerk’s record is overdue. By postcard dated August 31, 2022, we

notified the Dallas County District Clerk that the clerk’s record was overdue and

directed the clerk’s record to be filed within thirty days. By order dated October 4,

2022, we ordered the Dallas County District Clerk to file either the clerk’s record

or written verification appellant had not paid for or made arrangements to pay for
the clerk’s record within fifteen days. To date, the Dallas County District Clerk

has failed to comply with this Court’s orders.

      So that this appeal can proceed, we again ORDER the Dallas County

District Clerk to file, by November 11, 2022, either the clerk’s record or written

verification appellant had not paid for or made arrangements to pay for the clerk’s

record. We CAUTION the Dallas County District Clerk that if the record is not

filed by the date specified, we may utilize available remedies to obtain the clerk’s

record in this case.

      We DIRECT the Clerk of the Court to send a copy of this order to:

      Felicia Pitre
      Dallas County District Clerk

      All parties




                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE